Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 26 February 1809
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa.
Washington 26. February 1809.

Your letter of the 16th: brought me consolation and hope in the information that you were all getting well—My anxiety on account of my mother has been extreme; having heard through Mr: Cranch & Mr: Quincy, that she had been very dangerously ill—I learn also that George is at Mr. Cranch’s
I am still waiting for my Cause to be called in Court—It was called again the day before yesterday; but Mr: Martin the Counsel for the opposite party was not ready, and it was again postponed—The Court will probably sit untill the 15th: of next month. I expect to get home, as I did when I left you, about the 25th.
Congress have only five days more to sit; and much business of importance to transact—More I believe than they will get through—The House of Representatives sat very late last Night.
I dined yesterday at Mr: Erskine’s—who lost part of his company by the absence of some members of the House, detained upon duty—We sat down after dark to dinner, and I did not leave the table untill 10. at Night—There was a Mr: William Penn there; a son of Governor Penn—very full of conversation, and very amusing— There was a party in the Evening at Mrs: Duckett’s, where your Mamma and Sisters went; and I should have gone too, but I could not get away from Mr: Erskine’s untill it was too late.—I have abstained from these dinners as much as I could, and from all Evening parties; for they are incompatible with the proper attention to my business—But I have not had the resolution to decline all invitations; and I am again going out to dinner this day—With Mr: Crawford; one of the Georgia Senators; and a full mess of the members. I have been this morning with the Ladies to Church at Georgetown—We heard Mr: Addison, who officiates there occasionally—His Sermon was very good, but not equal to the famous one at the Capitol.
I forgot in my last Letter to answer you concerning the ridiculous reports, which they continue to circulate about me at Boston, and even here—There is not the slightest foundation for any one of them.
We are all here and at Mr: Boyd’s tolerably wellMrs: Halben’s child continues with a cough; but otherwise not ill.
Ever affectionately yours.
John Quincy Adams